DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberbach et al. (US 2008/0128471A1) (hereafter Eberbach) in view of Aurand (US 10,046,874B2).
With respect to claim 24, Eberbach teaches a method for welding or deforming, or welding and deforming, at least one element from a group of electrical conductors and a sheathing surrounding said electrical conductors using a compression chamber (18) that is adjustable at least in height (paragraphs 2 and 45), and that is delimited on opposite sides by a section of a sonotrode (16) as a first delimting surface and by at least one section of a counter electrode (32) as a second delimiting surface (figures), wherein for at least one of the welding 
With respect to claim 24, Eberbach does not teach wherein the counter electrode comprises a first working surface and a second working surface separated from one another, wherein the first working surface and the second working surface have different geometries, or wherein the counter electrode comprises at least two sections that are displaceable relative to one another.
However, Aurand teaches wherein the counter electrode comprises a first working surface and a second working surface separated from one another, wherein the first working surface and the second working surface have different geometries, or wherein the counter electrode comprises at least two sections that are displaceable relative to one another (figures 2, 4, and 9; column 4, lines 51-59; and column 5, lines 1-7).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to substitute the anvil configuration of Aurand for the anvil configuration of Eberbach in order to create at least two different bonds of varying depth.
. 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberbach and Aurand as applied to claim 24 above, and further in view of Spicer et al. (US 2015/0165673A1) (hereafter Spicer).
With respect to claim 30, Eberbach and Aurand do not teach that a section of the counter electrode (anvil) is selected and then used for performing a weld test.  However, Spicer teaches that a section of the counter electrode (anvil) is used for performing a weld test (paragraph 25).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the testing of Spicer in the collective process of Eberbach and Aurand in order to ensure that the proper force is being applied.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberbach and Aurand as applied to claim 24 above, and further in view of Kleespiess et al. (US 2012/0298645A1) (hereafter Kleespiess).
With respect to claim 31, Eberbachand and Aurand do not teach wherein the working surface of the sonotrode having a shaping or embossing function is selected and then used for embossing an indentation into a casing end surrounding conductors, said indentation running transversely and perpendicular to the longitudinal axis of the sonotrode, 
However, Kleespiess teaches wherein the working surface of the sonotrode having a shaping or embossing function is selected and then used for embossing an indentation (44) into a casing end (38) surrounding conductors, said indentation running transversely and perpendicular to the longitudinal axis of the sonotrode (figures; and paragraphs 53-58).
.

Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. 
The applicant argues that Eberbach, Spicer, and Kleespiess do not use a counter electrode with two separate working surfaces as required by claim 24.
The examiner agrees.  However, newly cited Aurand teaches a counter electrode (anvil) with two separate working surfaces having the configuration of claim 24.  

Allowable Subject Matter
Claims 25-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735